NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 30, 2015 *
                                   Decided April 8, 2015

                                          Before

                            DIANE P. WOOD, Chief Judge

                            RICHARD D. CUDAHY, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

No. 14-2952

CRAIG ISAM RIDDLE,                               Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Central District of Illinois.

       v.                                        No. 14-3019

DEUTSCHE BANK NATIONAL                           Colin S. Bruce,
TRUST COMPANY, et al.,                           Judge.
     Defendants-Appellees.

                                        ORDER

        After Craig Riddle and his wife defaulted on their home mortgage, the lender
foreclosed, the house was sold at an auction, and in 2010 an Illinois circuit court
confirmed the sale. The Riddles later asked the circuit court to set aside the foreclosure;
the court declined, and that decision was upheld on appeal in late 2012. More than a year
later, in January 2014, Craig filed this action. For the most part, he asserts violations of
state law. He cannot rely on diversity jurisdiction under 28 U.S.C. § 1332, because both

       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 14-2952                                                                            Page 2

he and several defendants are citizens of Illinois and thus complete diversity is lacking.
See Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 829 (1989). But Riddle also
claimed, invoking 42 U.S.C. § 1983, that the defendants had engaged in a grand
conspiracy to deprive him of property without due process. The district court assumed
the existence of a federal claim but found that Riddle’s entire suit is barred by the
Rooker-Feldman doctrine. See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker
v. Fid. Trust Co., 263 U.S. 413 (1923). To a large extent, we agree with that analysis; the
only exception relates to one part of the case that is outside the Rooker-Feldman ban, but
that fails for want of jurisdiction on other grounds. We therefore affirm the district
court’s judgment.

       Riddle’s complaint names as a defendant nearly every participant in the
foreclosure proceedings: the lender and loan servicers, their lawyers, the process server,
the judge who presided over the foreclosure proceedings, the clerk of the circuit court,
the company selected to oversee the judicial sale of Riddle’s house, and the lawyers
Riddle and his wife hired to “undo” the foreclosure. All of the named defendants, says
Riddle, conspired to conceal the alleged fact that the couple was not served properly
with the foreclosure suit. (Riddle insists that the clerk of the circuit court did not issue
the summons until after the delivery date shown by the process server.) It follows, Riddle
continues, that the circuit court did not have jurisdiction over him because of the
defective service of process. He asked for “quiet title” and declaratory relief. As we
noted earlier, the Illinois courts were unpersuaded by these arguments. Deutsche Bank
Nat’l Trust Co. v. Riddle, 2012 IL App (4th) 111064-U.

       We are skeptical that Riddle’s current lawsuit is substantial enough even to
invoke the district court’s federal-question jurisdiction (indeed, Riddle’s complaint
characterizes the alleged Fourteenth Amendment conspiracy as “grandiose”).
See Hagans v. Lavine, 415 U.S. 528, 537–38 (1974); Goros v. County of Cook, 489 F.3d 857,
859–60 (7th Cir. 2007). And if there is no basis for federal jurisdiction over at least one
claim, Riddle cannot rely on supplemental jurisdiction. See 28 U.S.C. § 1367; Avila v.
Pappas, 591 F.3d 552, 555 (7th Cir. 2010); In re African-Am. Slave Descendants Litig., 471 F.3d
754, 757–58 (7th Cir. 2006). In any event, even if we were to hold that Riddle’s Fourteenth
Amendment claim meets the standard of Bell v. Hood, 327 U.S. 678, 682-83 (1946), we
agree with the district judge that Rooker-Feldman requires the dismissal of most of the
case.

       Riddle tries to resist this outcome with the argument that the Rooker-Feldman
doctrine does not apply because the state-court judgment (as he sees it) is not the cause
No. 14-2952                                                                            Page 3

of his injury. Rather, says Riddle, he was injured when the conspirators deprived him of
due process and violated state law by foreclosing on his house knowing that service of
process was defective. Yet it was the state-court judgment that authorized the foreclosure
and subsequent sale of Riddle’s house. Riddle’s federal lawsuit is thus an attack on that
judgment and is barred by the Rooker-Feldman doctrine. See Exxon Mobil Corp. v. Saudi
Basic Indus. Corp., 544 U.S. 280, 284 (2005); Crawford v. Countrywide Home Loans, Inc., 647
F.3d 642, 646–47 (7th Cir. 2011); Taylor v. Fed. Nat’l Mortg. Ass’n, 374 F.3d 529, 532–33 (7th
Cir. 2004).

        Riddle’s state-law claims against Jennings, Lindsay & Luckman, LLC, the law
firm he hired to “undo” the foreclosure, fails for a different reason. It is not barred by the
Rooker-Feldman doctrine, because he did not hire the firm until after the state-court
judgment had been entered and his complaint against it involves an injury in the nature
of legal malpractice, which is separate from the foreclosure process. The district court
lacked jurisdiction over that part of the case, however, because the parties are not
diverse and it cannot be saved by supplemental jurisdiction. See Newman-Green, 490 U.S.
at 829; In re African-Am. Slave Descendants Litig., 471 F.3d at 757–58.

       Accordingly, the district court’s judgment is AFFIRMED.